Citation Nr: 0125004	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-18 897A	)	DATE
	)
	)

On motion from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether a January 1962 decision by the Board of Veterans' 
Appeals, which denied service connection for ear and nervous 
conditions, should be revised or reversed on the basis of 
clear and unmistakable error (CUE).  


REPRESENTATION

Moving Party represented by:  Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 10, to September 
29, 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the claimant, alleging 
clear and unmistakable error (CUE) in a prior Board decision 
dated in January 1962, which denied service connection for 
ear and nervous conditions.  The veteran's motion was 
received at the Board in September 2000, and the claims file 
forwarded to the Board thereafter.  

In August 2001, the veteran was advised of his right to file 
a relevant response or to review his claims file.  No reply 
is of record.  


FINDING OF FACT

A legally cognizable claim of CUE as to the issues 
adjudicated in the January 1962 Board decision has not been 
asserted.  


CONCLUSION OF LAW

The January 1962 decision of the Board, which denied service 
connection for ear and nervous conditions, did not involve 
CUE.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. §§ 
20.1400, 20.1403 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1998)) permit challenges to decisions of the Board on 
the grounds of CUE. Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-41 (1999).  It is apparent, however, that Congress, 
in creating § 7111, intended VA to follow the established 
case law defining CUE.  64 Fed. Reg. 2134, 2137 (1999).  This 
case law is found primarily in the precedent opinions of the 
United States Court of Appeals for Veterans Claims (Court).  

The Court has defined CUE to be, within the meaning of 38 
C.F.R. § 20.1403(a), "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  Review of CUE in a prior 
Board decision must be based on the record as it existed when 
that decision was made.  38 C.F.R. § 20.1403(b) (2000); See 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This 
legislation has expanded the VA's duty to notify the veteran 
and his representative, and has enhanced its duty to assist a 
veteran in developing the facts pertinent to his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  To the extent that the VCAA is applicable 
to this case, the Board notes that in its letter of August 
2001, the Board provided the veteran's representative with 
the opportunity to file a relevant response to the veteran's 
request for review of a prior Board decision on the grounds 
of CUE, in accordance with the Board's rules of practice 
regarding CUE claims.  No response was submitted.  The 
determination of CUE is based on the facts of record at the 
time of the decision challenged.  38 C.F.R. § 1403(b).  
Therefore, there is no further factual development that would 
be appropriate.  With regard to any duty to notify the moving 
party of the elements necessary for him to plead and/or show, 
the Board finds that the letter to the moving party's 
representative, with citation to the Board's rules of 
practice pertaining to CUE claims, fulfilled any duty imposed 
by the VCAA.  With regard to the challenged 1962 Board 
decision, the VCAA was not in effect when that decision was 
promulgated, and it does not apply to it.

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

Concerning the January 1962 Board decision in question, which 
denied service connection for ear and nervous conditions, the 
veteran asserts that CUE existed in several respects.  As his 
principal allegation of error, he points out that an August 
9, 1943 service medical record shows a medical history 
significant for notation that the veteran had never been seen 
by a physician in his prior civilian life, and that his 
present condition became "real bad" after his attack of 
tonsillitis in February 1943.  In a September 2000 statement 
the veteran avers that his service medical records show no 
mental condition on examination at entry into service, and 
that aggravation of a pre-existing nervous disorder was not 
adequately considered.  Additionally, he asserts that with 
regard to his August 9, 1943 reported medical history, his 
statement as to having had some nervous symptoms prior to 
service cannot be relied upon by the Board as proof of a pre-
service diagnosis of a nervous disorder.  

In considering the veteran's contention of CUE as to the 
January 1962 Board decision, which denied service connection 
for ear and nervous conditions, the Board is constrained, in 
the first instance, to point out that the Board did consider 
service connection for a nervous disorder both on direct and 
aggravated bases, with citation to 38 C.F.R. 310, the 
predecessor to presently applicable 38 U.S.C.A. § 1110.  
Additionally, in doing so, the Board did not merely rely on 
the veteran's lay statement of medical history, as noted on 
an August 9, 1943 service medical record, but the remaining 
service medical records, which include the medical opinion of 
three physicians represented in a September 23, 1943 Report 
of Board of Medical Officers.  

The veteran is accurate in stating that, as service medical 
records demonstrate, no nervous disorder or mental 
abnormality was found on physical examination prior to 
induction.  See Report of Physical Examination and Induction, 
dated December 11, 1942.  However, as detailed by the Board 
in January 1962, the service medical records include an 
August 9, 1943 hospital record significant for notation of a 
three-to-four year history of "continuous headaches," and 
having "fainted a few times."  Notation was made that the 
veteran fell out of line during two long hikes because of 
headaches, shortness of breath, and a fast heart beat.  
Notation was also made that he had never gone to a physician 
in civilian life, and that the veteran felt that his present 
condition had become "real bad" after his attacks of 
tonsillitis earlier that year in February 1943.  The 
diagnosis was neuro-circulatory asthenia, severe.  

A subsequent service hospital record similarly indicates a 
three-to-four year medical history of a continuous headache, 
vertigo, tinnitus, and tightness in the chest.  Examination 
and laboratory findings were negative.  The impression was 
neurocirculatory asthenia, severe, cause undetermined, and 
this was felt to have existed prior to service.  

A September 1943 Certificate of Disability for Discharge 
indicates that upon observation of the veteran by one or more 
Members of the Board for six weeks, it was felt that the 
veteran's nervous disorder existed prior to service-and it 
was the Medical Board's additional opinion that this disorder 
had not been aggravated in service.  The document is signed 
by each of the three Medical Board Members.  The veteran's 
discharge for medical disability was effective September 29, 
1943.  

As noted above, his principal allegation of CUE in the 
January 1962 Board decision is that the Board improperly 
considered the August 9, 1943 treatment record, giving too 
much weight to the veteran's own lay statements of nervous 
symptoms prior to service, and not enough weight to the fact 
that his disorder was first diagnosed in service, his 
statements that he had had no pre-service treatment, and his 
statement that his symptoms had become "real bad" after 
February 1943.  The veteran's arguments are, at base, without 
merit.  It is clear that the January 1962 Board considered 
the August 9, 1943 record.  However, and contrary to the 
veteran's assertion, the Board, in denying the claim in 1962, 
primarily relied not upon the veteran's medical history 
recorded in an August 9, 1943 service medical record, but on 
the qualified medical opinions of three Members of the 
Medical Evaluation Board (MEB) who, in a September 1943 
document, found that the veteran's nervous disorder had 
existed prior to service, and that it had not been aggravated 
in service.  

The January 1962 Board decision merely places more weight on 
the medical opinions of the 1943 MEB, than the veteran's 
unqualified lay opinions given decades later as to the 
medical issue of whether his nervous disorder increased in 
severity in service.  The veteran's assertions not only tend 
to advance an unsupported medical conclusion, but he asks 
this Board to supplant the 1943 MEB's qualified medical 
opinions and findings, with those of his own lay opinion, 
advanced years later and obviously not before the Board in 
1962.  Due consideration was given by the Board of Veterans' 
Appeals in January 1962 to the fact that no nervous disorder 
was found on entry examination.  However, the 1962 Board 
found that a nervous disorder clearly and unmistakably pre-
existed service and was not aggravated during the veteran's 
service, and the instant Board is not persuaded by the 
veteran's lay averments to the contrary.  Such claims fall 
short of a valid claim of CUE, and essentially amount to an 
objection that the evidence in the 1962 Board's possession 
was improperly weighed or evaluated.  38 C.F.R. § 20.1403(d);  
See also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

As to the veteran's remaining allegation of CUE, i.e., that 
the evidence in the Board's possession in 1962 did in fact 
indicate that his pre-existing mental disorder was aggravated 
after treatment in February 1943 for tonsillitis, the Board 
would respectfully point out that such an assertion similarly 
amounts to an objection that the evidence in the Board's 
possession when rendering the 1962 decision was improperly 
weighed or evaluated.  This allegation, manifestly, does not 
rise to the level of CUE.  38 C.F.R. § 20.1403(d); See 
Damrel, at 246.  Additionally, service medical records for 
February to September 1943 primarily show treatment for 
symptoms other than nervousness or a rapid heart beat.  

Before closing, it is noted that the veteran, through a 
statement of his representative dated in March 2000, 
initially asserted CUE in the January 1962 Board decision 
which denied service connection for an ear disorder, claimed 
as tinnitus.  This assertion has not since been repeated, and 
no argument or evidence has been received pertinent to the 
Board's January 1962 denial of service connection for an ear 
disorder.  Clearly, a very non-specific statement of general 
disagreement with a January 1962 Board denial of service 
connection for an ear disorder, falls far short of the sort 
of specificity required to constitute a valid claim of CUE.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).  

In view of the Board's respective foregoing observations, 
then, bearing on each allegation of CUE lodged by the veteran 
relative to the January 1962 Board decision, the Board is 
constrained to conclude that a legally cognizable claim of 
CUE, relative to the January 1962 Board decision, has not 
been asserted. Accordingly, no basis for the revision or 
reversal of the Board's 1962 denial of service connection for 
ear or nervous conditions has been presented.  Related 
revision or reversal, with respect to the Board decision, is, 
accordingly, denied.  


ORDER


Revision or reversal of a January 1962 Board decision, which 
denied service connection for ear or nervous conditions, 
based on CUE, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 


